EXAMINER'S COMMENT
This Allowance is in response to Applicant’s Reply of May 19, 2022.

Claim 41 was cancelled in the above reply.

The cancellation of claim 41 overcomes the previously presented 35 USC 112(a) rejection thereof.

Applicant’s amendment to claims 22, 28, 36, and 39 overcome the previously presented 35 USC 102(a)(1) rejection thereof.

Applicant’s amendment to claims 22, 28, 36, and 39 overcome the previously presented 35 USC 103 rejection thereof.

Claims 22-40 and 42 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 22: The prior art of record fails to disclose or suggest a production component assembly that includes a centralizer with a core that has a first end and a second end, each of the ends having an end surface, wherein the diameter of the first end surface is less than the diameter of the second end surface as recited in the claimed combination.

Regarding claims 23-27:  These claims are considered allowable due to their dependence on claim 22. 

Regarding claim 28: The prior art of record fails to disclose or suggest a production component assembly that includes a production component with a core that has a first end and a second end, each of the ends having an end surface, wherein the diameter of the first end surface is less than the diameter of the second end surface as recited in the claimed combination.

Regarding claims 29-35:  These claims are considered allowable due to their dependence on claim 28. 

Regarding claim 36: The prior art of record fails to disclose or suggest a production component assembly that includes a production component with a core that has a first end and a second end, each of the ends having an end surface, wherein the diameter of the first end surface is less than the diameter of the second end surface as recited in the claimed combination.

Regarding claims 37 and 38:  These claims are considered allowable due to their dependence on claim 36. 

Regarding claim 39: The prior art of record fails to disclose or suggest a rod string that includes a production component with a core that has a first end and a second end, each of the ends having an end surface, wherein the diameter of the first end surface is less than the diameter of the second end surface as recited in the claimed combination.

Regarding claims 40 and 42:  These claims are considered allowable due to their dependence on claim 39. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
5/24/2022